Mario Pittoni, J.
The defendant, the Incorporated Village of Mineóla, moves to dismiss for insufficiency the complaint in this action for injuries claimed to have been sustained in a fall on a defective sidewalk. The pleading is said to be insufficient for failure to plead facts showing compliance with the requirement of notice to the village of the defect as provided by section 341-a of the Village Law. No notice as required by the section is pleaded. Plaintiff submits that the complaint is made good in this respect by its paragraph “ 17 ”, which alleges: “ That the plaintiff has fully complied with all the requirements of the General and Municipal Laws of the State of New York.” This is obviously conclusory and insufficient, and the motion to dismiss the complaint must be granted, but plaintiff may replead within 20 days.